Citation Nr: 1012651	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-26 382	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for residuals of a 
tear of the medial meniscus of the right knee.  

2.  Entitlement to service connection for residuals of a 
right ankle fracture and capsulitis.  

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
Morton's neuroma, hallux valgus, and status post 
bunionectomy of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1965 to 
August 1968.  He had periods of active duty in the Army 
Reserves in March 1970.  He had active duty for training 
(ACDUTRA) from August 9th to August 24th 1997.  He had active 
duty in the reserves from November 2006 to February 2007; 
and from July 2007 to July 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In November 2009, the Veteran testified at a local RO 
hearing before the undersigned Veterans Law Judge sitting at 
St. Petersburg, Florida.  A transcript of that proceeding is 
of record.  At that hearing the Veteran withdrew from 
appellate consideration the issues of service connection for 
a left knee disorder, residuals of a left ankle fracture, 
residuals of malaria, dysentery, a liver disorder, and basal 
cell carcinoma of the left ear.  See page 2 of the 
transcript of that hearing.  Also, a written confirmation of 
the withdrawal of those issues was submitted.  Under 38 
C.F.R. § 20.204(b) (appeal withdrawn at hearing), the issues 
have been properly withdrawn and those issues are not now 
before the Board.  

The issue of service connection for a low back disorder, to 
include as secondary to service-connected Morton's neuroma, 
hallux valgus, and status post bunionectomy of the right 
foot, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran incurred chronic residuals of a tear of the 
medial meniscus of the right knee during ACTURA in 1997.  

2.  The Veteran incurred chronic residuals of a right ankle 
fracture and capsulitis during ACDUTRA in 1997.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a tear of the medial meniscus of 
the right knee were incurred during ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 
(2009).  

2.  Chronic residuals of a right ankle fracture and 
capsulitis were incurred during ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the 
claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As the claims for service connection for residuals of a tear 
of the medial meniscus of the right knee and service 
connection for residuals of a right ankle fracture and 
capsulitis are resolved in the Veteran's favor, further 
discussion of VCAA compliance is not required.  As to the 
claim for service connection for a low back disorder, 
discussion of VCAA compliance is deferred pending 
development requested in the remand portion of this 
decision.  

Procedural History

In part, a December 1999 rating decision denied service 
connection for a right medial meniscus tear, right ankle 
fracture, and a back condition.  That rating decision noted 
that a VA evaluation on October 17, 1997, included an 
impression of a right medial meniscus tea.  The Veteran 
filed a Notice of Disagreement (NOD) in January 2000, in 
which he requested an RO hearing (which was subsequently 
cancelled).  

Following notification of the Veterans Claims Assistance Act 
of 2000 (VCAA) by RO letter in November 2002, a June 9, 
2003, rating decision confirmed and continued the denial of 
service connection for a right medial meniscus tear, right 
ankle fracture, and a back disorder.  That rating decision 
noted that documentation on file indicated that while on 
ACDUTRA in Camoranes, Ecuador, the Veteran stepped over a 
small wall, landing on a small rock above ground level 
causing him to twist his right ankle and knee.  It was also 
noted that when seen at a VA Medical Center in Miami in 
October 1997 he again reported that he had injured his right 
knee and ankle as well as his right foot, and that a VA 
examination in April 2003 related his torn meniscus to his 
service-connected hallux valgus and service-connected 
activities.  It was further noted that VA examinations in 
November 2002 and April 2003 yielded diagnoses of right 
ankle capsulitis and arthritis.  

A June 9, 2003, Statement of the Case (SOC) addressed the 
issues on appeal.  The Veteran's VA Form 9, dated September 
25, 2003, was received on September 29, 2003, in which the 
Veteran requested a travel Board hearing.  

By RO letter dated November 7, 2003, the Veteran was 
informed that his VA Form 9 of September 2003 had not been 
received within sixty (60) days of the June 2003 SOC.  
However, that correspondence, i.e., in September 2003, was 
being accepted as an NOD to the June 2003 rating decision 
which confirmed and continued the denials of service 
connection but he was asked to clarify what issues (of the 
many) denied in the June 2003 rating decision he was 
disagreeing with.  No response was received. 

In an RO letter dated in January 2006, the Veteran was 
informed that his disagreement with the June 2003 rating 
decision had been received.  The RO sent the Veteran another 
letter of that same date stating that the RO was working on 
the Veteran's appeal of all the issues denied by the June 
2003 rating decision.  

The May 2006 rating decision which granted service 
connection for Morton's neuroma, hallux valgus, and status 
post bunionectomy of the right foot noted that not all of 
the Veteran's service treatment records (STRs) were on file.  
Documentation on file indicated that while on ACDUTRA in 
Camoranes, Ecuador, he stepped over a small wall, landing on 
a small rock above ground level causing him to twist his 
right ankle and knee, bruising the bottom of his right foot.  
He was examined by one of the physicians assigned to the 
mission.  A Line of Duty determination in October 1967, 
almost two months after the injury, did not corroborate the 
injury but specifically stated that the report was done 
based on the Veteran's statement.  Letters in September and 
November 1998 and June 1999 from the U.S. Army Medical 
Department Activity to the Miami VA Medical Center 
authorized the Veteran's treatment.  Outpatient treatment 
records from October 1997 to September 2004 from the Miami 
VA Medical Center reveal treatment for Morton's neuroma, 
hallux valgus, and reveal that he had a bunionectomy.  

The RO issued an SOC dated in May 2006 addressing the issues 
denied by the June 2003 rating decision, and VA Form 9 was 
received in July 2006, in which the Veteran requested a 
travel Board hearing.  

Evidence

VA outpatient treatment (VAOPT) records show that in October 
1997 the Veteran was seen for a history of an injury of the 
right knee and foot in August 1997 when he stepped on a rock 
and twisted his right knee and ankle.  He had had swelling 
of that knee and ankle.  He had had locking, popping, and 
giving way.  X-rays of the right knee and ankle were 
negative for a fracture.  The assessments were a 
sprain/strain of the right foot and a probable medial 
meniscus tear.  Later that month he continued to complained 
of locking, popping, and pain in the right knee.  On 
examination there was moderate medial joint line tenderness.  
The assessments included a right medial meniscus tear.  
Similar assessments were made in November and again in 
December 1997.  In January 1998 he presented for a surgical 
opinion or evaluation as to his right foot, ankle, and knee 
following his August 1997 injury.  The assessments included 
a medial meniscus tear and also possible ankle joint 
synovitis.  There is also a clinical notation that he had 
had an injection in his right ankle.  

On VA orthopedic examination in November 2002 the diagnosis 
was degenerative arthritis with capsulitis of the right 
ankle.  X-rays were ordered.  X-rays of the ankle were 
normal but X-rays revealed mild degenerative changes in the 
right knee.  

In April 2003, after a review of the Veteran's chart and 
claim file, a VA physician rendered an opinion that the 
Veteran had arthritis and capsulitis of the right ankle.  It 
was felt that his torn meniscus was "related to service-
connected activity."  

On VA orthopedic examination in January 2009 the Veteran 
reported having had the gradual onset of mid and low back 
pain during his tour in Vietnam due to jumping out of 
helicopters but the acute symptoms resolved.  However, he 
described a waxing and waning of symptoms, with the most 
recent exacerbation when he was in two Humvee accidents in 
Iraq.  The condition had progressive worsened.  He 
complained of paresthesia.  After a physical examination the 
diagnosis was "cervical/thoracic/lumbar spondylosis DJD."  
He also reported having injured his right knee and ankle in 
1997 and while the acute symptoms had resolved he had had 
chronic knee and ankle pain.  He denied a history of surgery 
or fracture but had had multiple injections.  X-rays 
revealed no acute right ankle fracture but there was an old 
chip fracture off the medial malleolus with a tiny bone 
fragment just medial to the talus, and an old chip fracture 
of the lateral malleolus.  There were mild degenerative 
changes in the medial tibio-femoral compartment of the right 
knee and in the patellofemoral compartment of that knee.  
There was also superior patellar spurring indicating 
patellar tendinosis.  The diagnoses were status post 
avulsion ankle fracture with residual pain and decreased 
motion, and knee osteoarthritis.  

At the November 2009 travel Board hearing while on an active 
duty in about 1997 he participated in a medical training 
exercise on a town called Cameranos in South America and 
fell off of a wall to the ground, a distance of about three 
feet, twisting his right ankle and foot.  Pages 4 and 5 of 
the transcript of that hearing.  His foot an ankle became 
swollen and a wrap and ice were applied by Dr. Hector 
Dabilla.  Page 5.  This was during a period of active duty 
of 6 to 8 weeks and the injury occurred in about August 
1997.  His foot was later examined by Dr. Dowell, at which 
time a hematoma was found on the bottom of the Veteran's 
right foot.  His foot was again wrapped and he used a pair 
of crutches, and about a week later the training mission 
ended but upon return to the United States, Dr. Dowell 
completed a line-of-duty injury report.  At the time of the 
injury, he also hurt his right knee.  Page 6.  Upon return 
to the United States his private medical insurer would not 
cover the costs of treatment because the injury occurred 
outside of the U.S.A. while on military duty, so he was sent 
to a Miami VA clinic, which had a sharing agreement with the 
Department of Defense.  At that time, still in 1997, Dr. 
Gonzales ordered X-rays and he was sent to Dr. George 
Miller, the head of orthopedics at the University of Miami 
School of Medicine.  At this time the ball of the Veteran's 
foot was very painful and swollen.  Page 7.  He had seen Dr. 
Miller in about October 1997.  At that time his back had not 
been hurting.  Dr. Miller injected medication into the right 
ankle and told the Veteran that later in life he would have 
a "triple arthrodesis" from the injury.  Dr. Miller ordered 
an MRI which revealed a torn right medical meniscus.  The 
Veteran then had foot surgery, and eventually had two 
surgical procedures on his right foot, in about 1998.  Page 
8.  

The Veteran further testified that Dr. Miller had advised 
him not to have foot surgery immediately, because the 
results would not last very long, but advised the Veteran to 
wait until he was older.  Also, Dr. Miller at that time did 
not want to have to perform surgery on the Veteran's right 
knee.  After Dr. Gonzales reviewed the right knee MRI, he 
felt that the torn right medial meniscus was from the same 
incident that caused the injury of the right foot and ankle.  
Also, the Veteran had pain in his leg and down his back, and 
an MRI at the University of Miami revealed a herniated disc.  
Pages 9 and 10.  He had then taken Motrin for about 2 years 
but stopped because it affected his stomach and he rejected 
an offer to be given narcotics for pain.  The swelling did 
not recede for almost 3 years.  He now had a steel pin in 
his foot and ankle but he still had pain in the buttock and 
leg but not in his right great toe because during his foot 
surgery, when a steel pain was inserted, a nerve had been 
cut.  Page 10.  He had also been advised by a physician not 
to have knee surgery until he was older, but now a VA 
physician had recommended a total right knee replacement.  
Page 11.  

The Veteran's service representative stated that there was 
no medical opinion on file as to the nerve pathology 
stemming from the Veteran's low back.  It was contended that 
the incident causing injury to the right ankle and foot also 
caused the torn right medical meniscus.  Page 11.  The 
Veteran testified that he had been treated by Dr. Gonzales, 
a VA physician in primary care and that physician would send 
him to see a VA podiatrist.  Page 11.  These were all VA 
records.  However, after VA went to computerized records, 
the Veteran had a couple of months of paper records that had 
been scanned but could not now be located.  He had gotten 
his care at the Miami VA facility and at the West Palm Beach 
VA facility.  Page 12.  He now worked at the West Palm Beach 
VA facility as a health system specialist.  Page 13.  In 
sum, the Veteran felt that the same injury that caused his 
now service-connected Morton's neuroma, hallux valgus, 
status post bunionectomy of the right foot, also caused a 
fracture of the right ankle, injury of the right knee, and 
an injury to his low back with associated radiculopathy, and 
that this was noted on a line-of-duty report.  Pages 13 and 
14.  

The Veteran testified that his treatment in 1997 by Dr. 
Miller of the University of Miami School of Medicine, his 
first primary care physician, was at a VA facility.  Page 
17.  Also, when his private insurer would not pay, he got 
military authorization for VA treatment at the dual clinic 
in Miami operated by VA where, in 1997, he had seen Dr. 
Gonzales and it was Dr. Gonzales that had referred him to 
other departments for consultations.  Page 18.  This 
included Dr. Miller who had performed the Veteran's foot 
surgery, and also a VA orthopedic surgeon Dr. Miller.  Page 
19.  The foot surgery was in 1998, around Thanksgiving.  His 
MRI of the knee and back had been performed in 1997 at the 
VA Medical Center in the Miami DOD sharing program clinic.  
Page 20.  

Principles of Service Connection

38 C.F.R. § 3.1(d) provides that a veteran is "a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable."  

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002).  

A showing of inservice chronic disease requires evidence of 
(1) a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not 
required when disease identity is established but is 
required when inservice chronicity is not adequately 
supported or when an inservice diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay 
evidence of in-service incurrence or aggravation of an 
injury, and (3) medical evidence of a nexus between the 
claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If some of 
these elements cannot be established, a veteran can instead 
establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology requires a show 
"(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between 
the service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the 
evidence is against the claim.  If so, it is denied, but if 
the preponderance supports the claim or the evidence is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Right Knee

The only nexus opinion on file addressing whether the 
Veteran's current disability of the right knee is related to 
an injury incurred during ACDUTRA favors the Veteran's 
claim.  The evidence otherwise shows that the Veteran was 
diagnosed with a tear of the right medial meniscus shortly 
after his period of ACDUTRA and there is no evidence of any 
supervening injury between the time of his ACDUTRA in August 
1997 and the VA treatment he began receiving in October 
1997.  

Accordingly, with the favorable resolution of doubt, the 
Board concludes that the Veteran's current right knee 
disability is of service origin. 

Right Ankle

While initial X-rays of the right ankle, following injury in 
1997, were negative for a fracture, more recent X-rays 
apparently taken from multiple views, have revealed an old 
chip fracture of each malleolus of the right ankle.  The 
record is otherwise clear that the Veteran began receiving 
extensive treatment for his right ankle shortly after his 
period of ACDUTRA in August 1997 and that he has 
consistently related having injured his right ankle at that 
time.  In fact, this was the same injury that resulted in 
the grant of service connection for his Morton's neuroma, 
hallux valgus, and status post bunionectomy of the right 
foot.  

Accordingly, with the favorable resolution of doubt, the 
Board concludes that the Veteran's current right ankle 
disability is of service origin. 


ORDER

Service connection for residuals of a tear of the medial 
meniscus of the right knee is granted.  

Service connection for residuals of a right ankle fracture 
and capsulitis is granted.  


REMAND

In addition to claiming service connection for a low back 
disorder as secondary to the Veteran's service-connected 
Morton's neuroma, hallux valgus, and status post 
bunionectomy of the right foot, by this decision service 
connection is also granted for additional disabilities of 
the right lower extremity, i.e., residuals of a tear of the 
medial meniscus of the right knee and residuals of a right 
ankle fracture and capsulitis.  

It also appears that the Veteran is alleging that he had 
three inservice low back injuries.  First, while serving in 
Vietnam; second, while on ACDTRA in Ecuador, and, thirdly; 
two Humvee accidents while in Iraq.  Inasmuch as the May 
2006 rating decision noted that not all of the Veteran's 
STRs are on file, the appropriate steps should be taken to 
locate and obtain all STRs which are not already on file. 

Also, at the travel Board hearing it was stated that after 
VA went to computerized records, the Veteran had a couple of 
months of paper records that had been scanned but could not 
now be located.  Page 12 of that transcript.  The Veteran 
and his representative should be contact to obtain the 
inclusive dates of the allegedly missing VA records and the 
appropriate steps should be taken to locate and obtain these 
records.  

Also, the Veteran should be afforded a VA examination to 
determine, if possible, the nature, time of onset, and 
etiology of any low back disability that he now has.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to locate 
and obtain the STRs which were noted in 
the May 2006 rating decision to be missing 
from the claim file.  

2.  Contact the Veteran and his 
representative and ask for the inclusive 
dates of the allegedly missing VA records.  

If sufficient information is obtained, the 
appropriate steps should be taken to 
locate and obtain these records, which 
should then be associated with the claim 
file.  

3.  Afford the Veteran a VA examination to 
address the etiology of the claimed low 
back disorder.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran now has low back 
disability which is at least as likely as 
not related to any period of the Veteran's 
service, including any period of ACDUTRA, 
or which os at least as likely as not 
proximately due to or the result of the 
service-connected (1) Morton's neuroma, 
hallux valgus, and status post bunionectomy 
of the right foot, (2) right knee 
disability, (3) right ankle disability, or 
(4) any combination of these service-
connected disabilities.  

This should include whether the claimed low 
back disability is aggravated, i.e., 
increased in severity, by the service-
connected the service-connected (1) 
Morton's neuroma, hallux valgus, and status 
post bunionectomy of the right foot, (2) 
right knee disability, (3) right ankle 
disability, or (4) any combination of these 
service-connected disabilities.  

In this connection, regardless of whether 
there is confirmation in the service 
treatment records of inservice low back 
disability, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current 
disability(ies) of low back is consistent 
with the Veteran's testimony and statements 
regarding injury or injuries of his low 
back.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

4.  After the above development has been 
completed, readjudicate the claim.  

If the benefit sought remains denied, furnish 
the Veteran, and representative, a Supplemental 
Statement of the Case (SSOC) and return the 
case to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


